Title: From James Madison to Levi Lincoln, 1 August 1803
From: Madison, James
To: Lincoln, Levi


Sir
Department of State 1st. August 1803.
Be pleased to favor me with your opinion upon the 8th. section of the Act of the last session, entitled, “An Act regulating the grants of land and providing for the disposal of the lands of the United States south of the state of Tennessee,” whether every written document, copy or original, exhibited by any party for that purpose, ought to be recorded on the payment of the fees: what are the exceptions: and whether any and what proof of authenticity ought to be required previously to recording any written document? I have &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:229–35.


